Citation Nr: 9936246	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-26 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to VA benefits based on claimed dental 
conditions.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to March 
1946.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the RO.  

In August 1998, a hearing was held before the undersigned 
Member of the Board at the RO.  

The Board remanded the case for additional development in 
December 1998.  



FINDINGS OF FACT

1.  The veteran has not identified a VA benefit to which he 
seeks entitlement.  

2.  There currently is no identifiable issue for active 
consideration before this Member of the Board.  






CONCLUSION OF LAW

The veteran's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 1712, 5107, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.381, 17.161(c), 20.101 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran has been granted service 
connection for tooth numbers 1, 9, 10, 13, 16, 24, 25, 26, 27 
and 32.  Tooth numbers 9, 10, 25, 26 and 27 were service 
connected due to trauma.  

As noted in the Board's December 1998 remand, the specific 
benefit sought by the veteran in this appeal is not clear.  
In a VA Form 21-4138, it appeared that the veteran was 
requesting compensation for an already service-connected 
condition.  In another VA Form 21-4138, it appeared that the 
veteran was requesting an increased rating for a dental 
condition which was already service-connected.  In its June 
1997 rating decision, however, the RO found that a claim of 
service connection for a dental condition was not well 
grounded.  

Further, at his August 1998 hearing, the veteran stated that 
his real desire was only to stop the billing for dental 
treatment he was receiving from VA.  The specifics of the 
claimed treatment, however, was not clear.  

After his hearing, the veteran submitted records of VA 
treatment of his teeth, but no billing records were received.  
In the Board's December 1998 remand, the RO was instructed to 
contact the veteran to clarify the issue on appeal.  
Specifically, the RO was to ask the veteran to identify the 
VA benefit to which he believed he was entitled.  The RO was 
then instructed to contact the appropriate VA medical 
facilities to request copies of all dental treatment records 
and billing statements which had been sent to the veteran.  
The veteran never responded to the RO's inquiry.  
Furthermore, the veteran's representative noted, that 
following a "discussion with the veteran, and calls to the 
Medical Center, it was determined . . . that the Medical 
Center [did] not bill anyone for dental treatment."  Indeed, 
the representative acknowledged that he had reviewed the 
billing statement for the veteran, but that there was no 
indication of any dental treatment being billed.  

The veteran's representative, both at the local and national 
levels, has expressed similar uncertainty as to the benefit 
to which the veteran believes he is entitled.  

The Board notes that, effective on June 8, 1999, the 
regulations addressing dental conditions were combined into a 
new version of 38 C.F.R. § 3.381, but there were no 
substantive changes in the legal provisions which would 
affect the present case.  See 64 Fed. Reg. 30392 (1999).  
Periodontal disease and replaceable missing teeth, among 
certain other dental conditions, are not disabling, and may 
be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 3.381(a) (1999).  

The significance of finding that a dental condition is due to 
service trauma is that a veteran is entitled to VA outpatient 
dental treatment (for the specific dental condition due to 
trauma) as often as may be found necessary, regardless of 
when an application for such treatment is filed.  38 U.S.C.A. 
§ 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  

Here, service connection was already granted for ten teeth-
five of which were deemed to be due to trauma.  Inasmuch as 
the veteran has not identified other teeth to which he 
believes service connection is warranted, there is no such 
justiciable issue on appeal.  

Further, inasmuch as the veteran has not identified any other 
VA benefit to which he seeks entitlement, the Board must 
dismiss the case on the basis that there is no justiciable 
case or controversy in appellate status.  38 C.F.R. § 20.101.  



ORDER

The appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

